Citation Nr: 0407946	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg and knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a right leg 
and knee injury.  The veteran duly appealed the RO's 
decision.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In 
light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.
 
In a statement submitted with his claim, the veteran 
identified a "military employed" Dr. Minteer from Ridgeway, 
Pennsylvania, who apparently treated the veteran directly 
after discharge.  The veteran stated that he attempted to 
obtain medical records from Dr. Minteer but "no one seems to 
know what happened to his medical records" after the 
physician died.  The RO should contact the veteran and verify 
the name of the physician, the name and address of the 
hospital or treatment center where he received treatment, and 
the dates of treatment.  The RO should attempt to obtain 
these records.  
 
Additionally, the Board finds that a VA examination 
addressing the etiology of the veteran's right leg and knee 
injury is warranted.  38 C.F.R. § 3.159(c)(4) (2003).  The 
veteran contends that he injured his right leg and knee while 
in service; however, the veteran's complete service medical 
records are unavailable for review.  A review of the record 
discloses that the RO attempted to obtain the veteran's 
complete service medical records through the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
that the NPRC stated that some of the records may have been 
in a location that was related to the 1973 fire at the NPRC.  
Thus, the only service record for review was the veteran's 
separation examination.  Moreover, the veteran submitted 
letters from February 1953 he wrote to a friend articulating 
that he had hurt his ankle while in service.  The RO should 
clarify for which injury or injuries the veteran is seeking 
service connection.  The veteran also submitted an April 2002 
report by his private physician Dr. Gick who opined that it 
is quite possible to have a delayed avascular necrosis 
secondary to remote injury, and that the veteran's distal 
femur and right knee spasms could be related to his original 
injury.  This evidence further ensures that a comprehensive 
VA examination is "necessary" under 38 U.S.C.A. § 5103A(d) 
to address whether the veteran's right leg and knee injury is 
causally related to the veteran's service.  
 
Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.
 
2.  The RO should contact the veteran 
to obtain and verify the entire name of 
Dr. Minteer, the name and address of 
the treating facility and dates of 
treatment.  The RO should then attempt 
to obtain the treatment records from 
Dr. Minteer.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.   

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
any right leg and knee disability.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that a 
current right leg and knee disability, 
if present, is etiologically related to 
the in-service injury described by the 
veteran.  The examiner should also 
address Dr. Gick's opinion regarding 
etiology.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a right leg and knee 
disability.  The RO should clarify the 
injury or injuries for which the 
veteran seeks service connection.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




